361 F.2d 220
Robert J. BUTLER, Appellant,v.UNITED STATES of America, Appellee.
No. 22774.
United States Court of Appeals Fifth Circuit.
May 27, 1966.
Rehearing Denied July 29, 1966.

Appeal from the United States District Court for the Western District of Texas; Homer Thornberry, Judge.
Newton B. Schwartz, Houston, Tex., Schwartz & Lapin, Houston, Tex., for appellant.
Ernest Morgan, U. S. Atty., San Antonio, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., Andrew L. Jefferson, Jr., Reese L. Harrison, Jr., Harry Lee Hudspeth, Asst. U. S. Attys., Western District of Texas, San Antonio, Tex., Woodrow Seals, U. S. Atty., William L. Schultz, John H. Baumgarten, Asst. U. S. Attys., Southern District of Texas, Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and CHOATE, District Judge.
PER CURIAM:


1
The judgment of the trial court, following a plea of guilt made by the appellant in the presence of his chosen counsel after full and searching inquiry by the trial court, and the sentence are affirmed.